—Judgment unanimously affirmed. Memorandum: The verdict finding defendant guilty of criminal sale of a controlled substance in the third degree is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
Upon our review of the record, we conclude that there is no merit to the contention that defendant was denied effective assistance of counsel (see, People v Flores, 84 NY2d 184, 186-188; People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 146-147), or to defendant’s remaining contentions (see, People v Julian, 41 NY2d 340; People v Millet, 156 AD2d 721, lv denied 75 NY2d 870). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ.